DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
	
 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Group I, claims 1-13, drawn to the technical feature of a cover for an electronic device. 
Group II, claim 14, drawn to the technical feature of an electronic device comprising the cover.
Group III, claim 15, drawn to the technical feature of a method of making a cover for an electronic device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature of Groups I, II and III appears to be the cover for an electronic device. However, the technical feature of Group I cannot be a special technical feature under PCT Rule 13.2 because the technical feature is shown in the prior art. Davis et al. (US 2017/0173923 A1 cited in IDS) in view of Kolb et al. (US 2010/0276374 A1) disclose a cover for an electronic device.
Davis et al. disclose a multilayer sheet comprising a cap layer 21 (rigid substrate), an overlay layer 41 (polymeric film adherable on cap layer) and a base layer 10 (polymeric film adherable on overlay layer) (see Figure 4 and paragraph 0101). The multilayer sheet can be 
The base layer can comprise a polycarbonatesiloxane-arylate, i.e. polycarbonate (see page 24, claim 1). The base layer can comprise additives such as colorant (see paragraph 0067). Further, the multilayer sheet can be tinted or colored as needed (see paragraph 0136). Also, depending on the application, the articles can have various levels of opacity and transparency (see paragraph 0133). Therefore, it would have been obvious to one of the ordinary skills in the art to vary the amount of colorant in the base layer depending on desired transparency to prepare semi-transparent base layer, and thereby arrive at the claimed invention. 
The overlay layer 41 can comprise an acrylic or polycarbonate polymer (see paragraph 10). The cap layer 21 comprises polyethylene terephthalate, i.e. plastic substrate (see paragraph 0094).  
Davis et al. do not disclose the overlay layer is high refraction polymeric film comprising high refractive nanoparticles. 
Kolb et al. disclose zirconia nanoparticles that can be dispersed or suspended in an organic matrix to provide transparent or translucent composite materials having a high index of refraction, a high x-ray opacity, or a combination thereof (see paragraph 0013). The organic matrix can be polycarbonates, poly(methyl)acrylates, etc. (see paragraph 0116). While Kolb et al. do not disclose zirconia nanoparticles are high refractive nanoparticles, given that zirconia nanoparticles are identical to high refractive nanoparticles, zirconia nanoparticles of Kolb et al. are high refractive nanoparticles.
 In light of motivation for using zirconia nanoparticles disclosed by Kolb et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use zirconia nanoparticles in any layer including the overlay layer in order to obtain a high index of 
Accordingly, Davis et al. in view of Kolb et al. disclose overlay layer comprising polycarbonate and zirconia nanoparticles as set forth above. Davis et al. in view of Kolb et al. do not disclose overlay layer is high refraction polymeric film. However, given that the overlay layer of Davis et al. in view of Kolb et al. is identical to that presently claimed, it is inherent or obvious that the overlay layer of Davis et al. in view of Kolb et al. is high refraction polymeric film.
Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
During a telephone conversation with Betsy Fenske on 03/24/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-13 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 11/11/2020 and 03/29/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 112
22.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


23.	Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

25. 	Claim 9 recites the limitation “the metal powder” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2017/0173923 A1 cited in IDS) in view of Kolb et al. (US 2010/0276374 A1).

Regarding claims 1-10 and 13, Davis et al. disclose a multilayer sheet comprising a cap layer 21 (rigid substrate), an overlay layer 41 (polymeric film adherable on cap layer) and a base layer 10 (polymeric film adherable on overlay layer) (see Figure 4 and paragraph 0101). Further, tie layers, i.e. adhesive layers can be used between the layers to improve adhesion (see paragraph 0102). Accordingly, the multilayer sheet can comprise base layer, tie layer, overlay layer, tie layer and cap layer. That is, tie layer is on a bottom surface and a top surface of the overlay layer. The multilayer sheet can be used to prepare a high clarity articles such as covers for display panels (electronic device) (see paragraph 0141). That is, Davis et al. disclose a display device (electronic device) comprising the cover (multilayer sheet).
The base layer can comprise a polycarbonatesiloxane-arylate, i.e. polycarbonate (see page 24, claim 1). The base layer can comprise additives such as colorant or fillers in amount of 0.01 to 5 wt%, wherein the colorant can be organic dyes and filler can be mica (see paragraphs 0067 and 0070). Further, the multilayer sheet can be tinted or colored as needed (see paragraph 0136). Also, depending on the application, the articles can have various levels of opacity and transparency (see paragraph 0133). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of colorant in the base layer depending on desired transparency to prepare semi-transparent base layer, and thereby arrive at the claimed 
The overlay layer 41 can comprise an acrylic or polycarbonate polymer (see paragraph 0100). Given that the overlay layer comprises polycarbonate and acrylic is optional, Davis et al. meets claim 6. The cap layer 21 comprises polyethylene terephthalate, i.e. plastic substrate (see paragraph 0094).  
Davis et al. do not disclose the overlay layer is high refraction polymeric film comprising high refractive nanoparticles. 
Kolb et al. disclose zirconia nanoparticles that can be dispersed or suspended in an organic matrix to provide transparent or translucent composite materials having a high index of refraction, a high x-ray opacity, or a combination thereof (see paragraph 0013). The organic matrix can be polycarbonates, poly(methyl)acrylates, etc. ((see paragraph 0116). Further, the extent to which the x-ray opacity and/or refractive index of the organic matrix can be increased is dependent on the percent loading of zirconia in the organic matrix (see paragraph 0001). While Kolb et al. do not disclose zirconia nanoparticles having a refraction index from about 2.0 to about 3.2, given that zirconia nanoparticles are identical to high refractive nanoparticles as presently claimed, zirconia nanoparticles of Kolb et al. have a refractive index from about 2.0 to about 3.2.
 In light of motivation for using zirconia nanoparticles disclosed by Kolb et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use zirconia nanoparticles in any layer including the overlay layer in amounts including that presently claimed in order to obtain desired index of refraction and x-ray opacity, and thereby arrive at the claimed invention. 
Accordingly, Davis et al. in view of Kolb et al. disclose overlay layer comprising polycarbonate and zirconia nanoparticles as set forth above. Davis et al. in view of Kolb et al. do .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2017/0173923 A1 cited in IDS) in view of Kolb et al. (US 2010/0276374 A1) as applied to claim 1 above, further in view of Liu et al. (WO 2018/1660614 A1). It is noted that when utilizing Liu et al., the disclosures of the reference are based on US 2020/0017720 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Liu et al. are found in US ‘720.

Regarding claims 11 and 12, Davis et al. in view of Kolb et al. disclose the cover comprising tie layer (adhesive layer) on bottom surface and top surface of the high refraction polymeric film (overlay layer) as set forth above.
Davis et al. in view of Kolb et al. do not disclose tie layers (adhesive layers) as presently claimed.
Liu et al. disclose optically clear adhesive comprising polyurethane acrylate (see Abstract). The optically clear adhesive has superior optical clarity as well as superior adhesion (see paragraph 0007). The optically clear adhesive can be used between optically clear substrates or transparent sheets made of polymeric substrates to prepare a laminate (see paragraphs 0029, 0030 and 0032).
In light of motivation for using optically clear adhesive disclosed by Liu et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use optically clear adhesive of Liu et al. as the tie layer on bottom surface and top surface of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787